Title: From Thomas Jefferson to John Vaughan, 20 April 1821
From: Jefferson, Thomas
To: Vaughan, John


Dear Sir
Monticello
Apr. 20. 21.
I wrote you two letters yesterday, the one direct, the other thro’ Capt Peyton. after sending them to the post office the messenger brought me in return yours of the 12th I never recieved from you either the 6. vols of the Dictionnaire of Nat. history, nor the two missing of the Dictionnaire medicale to this information I add my friendly and respectful salutations.Th: Jefferson